Determination of respondent landlord terminating the tenancy of petitioner tenant, and refusing to renew the lease of the petitioner tenant, unanimously confirmed, and petition dismissed, without costs. This matter properly should have been disposed of at Special Term, but this court may now consider it and determine it on the merits. (CPLR 7804, subd. [g]; Matter of Willow Garden Apts. v. Riker, 36 A D 2d 892; Matter of 125 Bar Corp. v. State Liq. Auth. 24 N Y 2d 174.) The record of the proceedings, transferred to us in this article 78 proceeding, challenging the determination of respondent, a corporation organized under article V of the Private Housing Finance Law, discloses that it reached its determination under procedures which afforded petitioner tenant all the required elements of due process; and the determination of respondent landlord was neither arbitrary nor capricious, but predicated upon a rational basis. Specifically, a finding has been made that petitioner tenant, and the members of her family, who resided with her, were undesirable tenants because they were constantly involved in criminal arrests and incidents which constituted a danger to the health and well being of other tenants. (Matter of Willow Garden Apts. v. Riker, supra; Tompkins Sq. Neighbors v. Zaragoza, 43 A D 2d 551; Matter of Colton v. Berman, 21 N Y 2d 322, 329.) Concur — McGivern, P. J., Markewich, Steuer, Capozzoli and Macken, JJ.